UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7182


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEDRIO LEKEIS SUMMERVILLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:15-cr-00100-RAJ-DEM-1; 2:17-cv-
00205-RAJ)


Submitted: July 31, 2020                                     Decided: September 1, 2020


Before KEENAN and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kedrio Lekeis Summerville, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kedrio Lekeis Summerville seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 motion. * The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Summerville has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions




       *
         We previously remanded this case to the district court for the limited purpose of
enabling the court to determine whether Summerville had shown excusable neglect or good
cause warranting an extension of the time to appeal. See United States v. Summerville, 767
F. App’x 529 (4th Cir. 2019) (No. 18-7182). On remand, the district court granted
Summerville’s motion for extension of time to file a notice of appeal. Summerville’s
appeal is therefore deemed timely filed.

                                              2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3